DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/05/2022 in which claims 1, 3, 5, 9, 11, 21, 23-27 and 29 and 36 are pending. Claims 2, 4, 6-8, 10, 12-20, 22 and 28 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/08/2021 with respect to amended independent claim 1 have been fully considered and are addressed below. Based on Applicant’s amendments, the 35 USC 112(a) and (b) Claims Rejections previously set in the Office Action mailed on 10/05/2021 have been overcome. The independent claims 1 and 24 have not overcome the claim rejections as shown below.
Claims 1, 3, 5, 9, 11, 21, 23-27 and 29 and 36 are pending.
Claims 2, 4, 6-8, 10, 12-20, 22 and 28  were cancelled.

Response to Arguments
Regarding independent claim 1, Applicant argues that the foreign priority of Agiwal (IN 201641021194) does not disclose “the RSRP of SS block is suitable is the RSRP of SS block is above a threshold” which was recited by the Office Action mailed on 10/05/2021.
Further consideration of the foreign priority was performed, and it was found that IN 201641021194 discloses that “If UE is able to receive synchronization signals and/or broadcast channel successfully from multiple DL TX beams then TX beam with strongest signal quality is the best DL TX beam”. The TX beam with strongest signal quality discloses a comparison between the multiple DL TX beams in order to obtain the best DL TX beam as the beam with a threshold”. Further search was conducted and the prior art of Frenne was found to disclose that a wireless device selects a beam from the N TP beams based on the TP beam with the received power above a threshold (Frenne, Fig. 12, Fig. 17, [0158]-[0160]). Thereby, the feature “comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS” is disclosed by the combination of Agiwal and Frenne. 

Regarding independent claim 1, Applicant argues that the foreign priority of Agiwal (IN 201641021194) does not disclose “PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling”, which was recited by the Office Action mailed on 10/05/2021.
Examiner respectfully disagrees. IN 201641021194 recites in page 26 “The resources for transmitting the said signal are signaled to UE in broadcast or dedicated signaling. In one embodiment, the resources may comprise of multiple time slots and each slot is mapped to a TX beam (i.e. DL TX beam)” and in page 27 “In one embodiment the signal can be PRACH preamble”. IN 201641021194 shows support and discloses that the resources and preamble are used to transmit the signal by the UE, where the resources mapped to the TX beams are broadcast or dedicated signaled to the UE.

Therefore, based on the prior arts of Agiwal and Frenne, a new ground of rejection is presented below where independent claim 1 is rendered unpatentable. Independent claim 24 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 21, 23-27, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”.

As to claim 1, Agiwal teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
receiving, by the WTRU from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams); 
(Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE); 
determining, based on the comparing, control information of the BS, wherein the control information comprises information including an index (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc.); and 
transmitting a preamble, in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block).

Agiwal teaches the claimed limitations as stated above. As discussed above, Agiwal discloses that the best DL TX beam is determined based on the signals received by the UE and the signal with the strongest signal quality (Agiwal, [0074]), which has support on foreign application IN 201641021194 (page 6 ln 3-5). However it is disclosed by Agiwal, the foreign application does not have support for the following underlined features: regarding claim 1, comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS.

However, Frenne teaches comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of (Frenne, Fig. 12, Fig. 17, [0158]-[0160], the wireless device selects a beam from the N TP beams based on the TP beam with the received power above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to have the features, as taught by Frenne in order to achieve link adaptation per beam and provide different layer transmissions to the wireless device from multiple TP, thus having different path gains (Frenne, [0048]).

As to claim 3, Agiwal teaches further comprising: 
configuring the WTRU to operate and communicate in a wireless environment in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE communicates with the gNB in accordance with the determined suitable or best DL TX beam or SS block), wherein the preamble transmission is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

As to claim 5, Agiwal teaches wherein the synchronization signals include a primary synchronization signal and a secondary synchronization signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 9, Agiwal teaches further comprising: 
(Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 11, Agiwal teaches further comprising: 
receiving, by the WTRU from the BS, a paging message, wherein the paging message is transmitted on beams which are a subset of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE receives paging form the gNB using the determined suitable or best DL TX beams or SS blocks).

As to claim 21, Agiwal teaches further comprising: 
determining a best beam of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE).

As to claim 23, Agiwal teaches further comprising: 
transmitting, to the BS, an indication of the determined best beam (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits to the gNB the beam information, which indicates the suitable or best DL TX beam or SS block).

As to claim 24, Agiwal teaches a wireless transmit/receive unit (WTRU) comprising: 
a receiver configured to receive, from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams. Fig. 28, the UE includes a transceiver); 
circuitry configured to compare a received energy of each beam received by the WTRU of the plurality of beams to identify at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE. Fig. 28, the UE includes a controller and memory); 
the circuitry further configured to determine, from the synchronization signals, control information of the BS, wherein the control information comprises an index (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc. Fig. 28, the UE includes a controller and memory); and 
a transmitter configured to transmit a preamble in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. Fig. 28, the UE includes a transceiver).

Agiwal teaches the claimed limitations as stated above. As discussed above, Agiwal discloses that the best DL TX beam is determined based on the signals received by the UE and the signal with the strongest signal quality (Agiwal, [0074]), which has support on foreign application IN 201641021194 (page 6 ln 3-5). However it is disclosed by Agiwal, the foreign application does not have support for the following underlined features: regarding claim 24, against a threshold to identify at least one of the plurality of beams of the BS.

However, Frenne teaches compare a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS (Frenne, Fig. 12, Fig. 17, [0158]-[0160], the wireless device selects a beam from the N TP beams based on the TP beam with the received power above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to have the features, as taught by Frenne in order to achieve link adaptation per beam and provide different layer transmissions to the wireless device from multiple TP, thus having different path gains (Frenne, [0048]).

As to claim 25, Agiwal teaches wherein the circuitry is configured to determine a best beam of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE).

As to claim 26, Agiwal teaches The WTRU of claim 25, further comprising: 
the transmitter configured to transmit an indication of the best beam to the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits to the gNB the beam information, which indicates the suitable or best DL TX beam or SS block).

As to claim 27, Agiwal teaches wherein the control information is determined based on one or more beams of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc. The beam information is determined based on the DL TX beams received).

As to claim 31, Agiwal teaches wherein the synchronization signals include a PBCH signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 32, Agiwal teaches wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

As to claim 35, Agiwal teaches wherein the synchronization signals include a PBCH signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 36, Agiwal teaches wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”, and further in view of Wang et al. (US 2019/0182782), hereinafter “Wang”.

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 29, wherein the control information includes beam sweep timing information.

As to claim 29, Wang teaches wherein the control information includes beam sweep timing information (Wang, Fig. 8, [0085]-[0089], the base station transmits a plurality of physical broadcast channels and synchronization signals to the UE at a plurality of time units within a time interval, where each physical broadcast channel carries timing information. The UE obtains the timing information of the base station. The time units and interval are used for beam sweeping procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Wang in order for the timing information of the time interval to be obtained with a simple structure and operation (Wang, abstract, [0028]).

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 33, wherein the control information includes beam sweep timing information.

As to claim 33, Wang teaches wherein the control information includes beam sweep timing information (Wang, Fig. 8, [0085]-[0089], the base station transmits a plurality of physical broadcast channels and synchronization signals to the UE at a plurality of time units within a time interval, where each physical broadcast channel carries timing information. The UE obtains the timing information of the base station. The time units and interval are used for beam sweeping procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Wang in order for the timing information of the time interval to be obtained with a simple structure and operation (Wang, abstract, [0028]).

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”, and further in view of Islam et al. (US 2017/0353255), hereinafter “Islam”.

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 30, wherein the comparing is performed based on a signal-to-noise ratio (SNR).

As to claim 30, Islam teaches wherein the comparing is performed based on a signal-to-noise ratio (SNR) (Islam, Fig. 10, [0102], the UE determines the best synchronization signal based on the signal-to-noise ratio of the signals received).

(Islam, [0102]).

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 34, wherein the comparison is performed based on a signal-to-noise ratio (SNR).

As to claim 34, Islam teaches wherein the comparison is performed based on a signal-to-noise ratio (SNR) (Islam, Fig. 10, [0102], the UE determines the best synchronization signal based on the signal-to-noise ratio of the signals received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Islam in order to determine the optimal result during the selection of antenna arrays and beams (Islam, [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473